Case 3:19-cv-00514-MPS Document 163-5 Filed 06/02/21 Page 1 of 5




                EXHIBIT C




                EXHIBIT C
Case 3:19-cv-00514-MPS Document 163-5 Filed 06/02/21 Page 2 of 5
Case 3:19-cv-00514-MPS Document 163-5 Filed 06/02/21 Page 3 of 5
5/24/2021                       Case 3:19-cv-00514-MPS           Document
                                           Jeweler to the Stars Chris             163-5overFiled
                                                                      Aire Scores Victory  Breitling06/02/21
                                                                                                     in InfringementPage    4 of 5
                                                                                                                    Case | EURweb

The Wayback Machine - http://web.archive.org/web/20210509025709/https://eurweb.com/2021/05/08/jeweler-to-the-stars-chr…


    Home       Living      Business


                  BUSINESS

    Jeweler to the Stars Chris Aire Scores Victory over Breitling in Infringement Case
         By Fisher Jack             May 8, 2021




                                 The late, great Muhammad Ali & Chris Aire




    *Solid 21, Inc., owned by jeweler-to-the-stars Chris Aire aka “The King of Bling,” a Nigerian-born American, is currently litigating against Breitling, a

    Swiss company with its US operations headquartered in CT, due to their alleged trademark infringement of its RED GOLD® brand.




    Solid 21’s RED GOLD® brand has become known for its celebrity associations, with Solid 21 partnering up with celebrities such as the late

    Muhammad Ali for RED GOLD® co-promotions and ensuring that famous celebrities such as Naomi Campbell modeled RED GOLD® pieces in

    runway shows.




    Solid 21’s legal battle with Breitling has been going on for over a decade and is          nally at the tail end of discovery. However, during the discovery

    process, a federal judge found that Breitling failed to search its documents for relevant emails in what may be an attempt to hide information from

    Solid 21.




    Recently, at a hearing on April 27, the Court described Breitling’s conduct as “disturbing” and “troubling.”




                                        MORE NEWS ON EURWEB: A Report Card on Race in the Music Industry to be Released in June




    While Breitling has partnered with other brands over the years, including companies like Bentley, the watch company has alleged willfully infringed

    the intellectual property of Solid 21 and its owner, Chris Aire, a preeminent African American watch and jewelry designer that competes in the

    market for high end timepieces. Despite the fact that RED GOLD® is an incontestable trademark (and was recognized and substantiated by

    another famous watch company, Hublot, a subsidiary of LVMH, in a 2018 joint press release with Solid 21), Breitling has remained steadfast in its

    attempt to challenge the mark.




    Solid 21’s suit against Breitling isn’t the         rst time the Swiss watch company has found itself in court. Breitling USA’s President, Thierry Prissert,

    was accused of being homophobic in another lawsuit. Mr. Prissert has also stated that Breitling is a brand that likes to “take risks.” He is pictured

    here with his arm around a scantily-clad “Breitling girl” with the brand’s winged logo emblazoned across her chest.




web.archive.org/web/20210509025709/https://eurweb.com/2021/05/08/jeweler-to-the-stars-chris-aire-scores-victory-over-breitling-in-infringement-case/               1/2
5/24/2021             Case 3:19-cv-00514-MPS           Document
                                 Jeweler to the Stars Chris             163-5overFiled
                                                            Aire Scores Victory  Breitling06/02/21
                                                                                           in InfringementPage    5 of 5
                                                                                                          Case | EURweb
    Solid 21 is pursuing an injunction preventing Breitling from using its trademark and attempting to bene t o   of the cachet of the RED GOLD®

    brand, and disgorgement of any pro ts made by Breitling in connection with the trademark.

    source: Hecht Partners




web.archive.org/web/20210509025709/https://eurweb.com/2021/05/08/jeweler-to-the-stars-chris-aire-scores-victory-over-breitling-in-infringement-case/   2/2
